DETAILED ACTION
	For this action, Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Both of Claims 10 and 12 recite “a neural network trained using training data including at least a second image for training purposes, acquired by capturing water passing through the water supply pipe, an ingredient level for training purposes, and a pollution source for training purposes”; however, these limitations are considered indefinite because the claim language is unclear what may be considered “training purposes” to read on the claim.  While the claim does recite “a neural network trained using training data”, the claim is unclear what is required of the second image, the ingredient level, and the pollution source to be for training purposes in contrast to such features that would not be used for training purposes.  Furthermore, the recited limitations are not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 8, 9, 13-15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heiss, US Pat Pub. 2005/0139530, in view of Reitmeyer et al. (herein referred to as “Reitmeyer”, US Pat Pub. 2017/0183243).
	Regarding instant Claim 1, Heiss discloses an artificial intelligence (AI) water purifier (Abstract; Figure 1; Paragraph [0027]; Paragraph [0034]; water purifier using 
	However, Heiss is silent on a camera configured to capture an image of water passing through the water supply pipe and the processor using said captured image.  

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the water supply pipe and processor of Heiss by modifying the sensor in the water supply pipe to be a camera that sends a captured image to the processor for determination as taught by Reitmeyer because Reitmeyer discloses such a camera-type sensor may be used to determine high levels of pollution within the water purifier in order to enhance the useful life of said filter assembly (Heiss, Paragraph [0031]; Paragraph [0033]; Reitmeyer, Paragraph [0116]; Paragraph [0119]; Paragraph [0158]; Paragraph [0161]; Paragraph [0169]; turbidity measurements and pollution measurements each serve to shut down filter operation upon detection of high pollutants/contaminates within source water).
	Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  The combined references further disclose comprising a water 
	Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  The combined references further disclose wherein an inner surface of the water supply pipe includes a photography area, and wherein the captured image includes the photography area (Heiss, Figure 1; Paragraph [0031]; Reitmeyer, Figure 1; Paragraph [0116]; Paragraph [0119]; Paragraph [0158]; Paragraph [0161]; Paragraph [0169]; turbidity analyzer 12 is placed within the water conduit, also see configuration of sensor 124 in Reitmeyer, in particular attachment to an inner surface of a pipe; image capture would occur within area of inner pipe near the sensor 124).  
	Regarding instant Claim 5, Claim 3, upon which Claim 5 is dependent, has been rejected above.  The combined references further disclose wherein the processor is configured to: detect impurities in the water using the captured image, the captured image including the water passing through the photography area (Reitmeyer, Paragraph [0119]; Paragraph [0169]; pixel analysis determines impurities in water), and determine the transparency of the water based on the detected impurities in the water (Reitmeyer, Paragraph [0119]; Paragraph [0158]; Paragraph [0169]; identification of suspended 
	 Regarding instant Claim 6, Claim 3, upon which Claim 6 is dependent, has been rejected above.  The combined references further disclose wherein the photography area includes a background region of a single color, and wherein the processor is further configured to detect the color of the water in the background region (Reitmeyer, Paragraph [0119]; pixel/pixel arrangement analysis would require contrast, or single color background to determine a substance within the water).  
	Regarding instant Claim 8, Claim 2, upon which Claim 8 is dependent, has been rejected above.  The combined references further disclose comprising: a water quality sensor configured to acquire data for determining water quality of the water passing through the water supply pipe (Heiss, Figure 1; Paragraph [0031]; TOC analyzer 13 next to turbidity analyzer 12), wherein the processor is configured to: determine a second pollution level of the water passing through the water supply pipe using an ingredient level of the water, acquired based on the data from the water quality sensor (Heiss, Figure 1; Paragraph [0030]; Paragraph [0031]; total organic carbon analyzer measures an amount of organic carbon in the water, such as hydrocarbons), and stop supply of water through the water supply pipe, by controlling the water supply valve, when the rate of increase of the first pollution level is equal to or greater than the preset value or a rate of increase of the second pollution level is equal to or greater than a second preset value (Heiss, Figure 1; Paragraph [0030]; Paragraph [0031]; Paragraph [0033]; high TOC content may also cause fouling of UF modules and would require backwash/cleaning; high levels of turbidity also affect backwash/cleaning; duration and 
	Regarding instant Claim 9, Claim 8, upon which Claim 9 is dependent, has been rejected above.  The combined references further disclose wherein the processor is further configured to: acquire a pollution source using the captured image and the ingredient level of the water (Heiss, Figure 1; Paragraph [0030]; Paragraph [0031]; Paragraph [0033]; Reitmeyer, Paragraph [0119]; turbidity analyzer in pixel analysis and TOC analyzer may identify types of suspended particulate within the water to be treated).  
	Regarding instant Claim 13, Heiss discloses a method of determining a pollution level of an artificial intelligence (AI) water purifier (Abstract; Figure 1; Paragraph [0027]; Paragraph [0031]; Paragraph [0033]; Paragraph [0034]; water purifier using artificial intelligence in advanced control system [ACS], which controls processes and monitors treatment parameters via sensors, including turbidity, which is a measure of a type of pollution), the method comprising:  providing the AI water purifier (Abstract; Figure 1; Paragraph [0027]; Paragraph [0034]; water purifier system as displayed in Figure 1), the AI water purifier including:  a housing including a filter assembly (Figure 1; Figure 2; Paragraph [0031]; Paragraph [0033]; Paragraph [0043]; water purifier system may be placed in a sea container or drop deck trailer, which is a housing; UF modules 18,19); a water supply pipe connecting a water source to the filter assembly (Figure 1; Paragraph [0031]; Paragraph [0033]; conduit/flow path upstream of UF modules 18,19, in particular conduit associated with pump 17 and turbidity analyzer 12); acquiring at least one of transparency of the water or the color of the water passing through the 
	However, Heiss is silent on comprising a camera, capturing by the camera an image of water passing through the water supply pipe, and acquiring at least one of transparency of the water or color of the water using the captured image.
Reitmeyer discloses systems and arrangements for mitigating environmental damage caused by storm water carried pollution in the same field of endeavor as Heiss, as it solves the mutual problem of filtering water to reduce pollution and monitoring the water entering the system (Abstract; Paragraph [0158]; Paragraph [0161]; Paragraph [0169]).  Reitmeyer further discloses a sensor upstream of a filter assembly that may be a camera that captures an image of water passing through a water supply pipe, wherein a valve that shuts flow of water to the filter assembly may be activated upon the determination of highly polluted water (Figure 1; Paragraph [0116]; Paragraph [0119]; Paragraph [0158]; Paragraph [0161]; Paragraph [0169]; sensor 124, which may be a turbidity sensor and a photo type analysis of electromagnetic wave frequency absorption using a microcontroller, also image capture and pixel analysis may be performed by the sensor/microcontroller).

	Regarding instant Claim 14, Claim 13, upon which Claim 14 is dependent, has been rejected above.  The combined references further disclose comprising a water supply valve (Heiss, Paragraph [0033]; water supply valve associated with pump 17 and UF modules 18,19), and wherein the method further comprises stopping supply of water through the water supply pipe, by controlling the water supply valve, when a rate of increase of the first pollution level is equal to or greater than a preset value (Heiss, Figure 1; Paragraph [0031]; Paragraph [0033]; level of turbidity determines frequency of backwashing/chemical treatment of UF modules, wherein such cleaning/backwashing uses valves to halt flow of supply water into the UF modules). 
Regarding instant Claim 15, Claim 13, upon which Claim 15 is dependent, has been rejected above.  The combined references further disclose wherein an inner surface of the water supply pipe includes a photography area, and wherein the captured image includes the photography area (Heiss, Figure 1; Paragraph [0031]; Reitmeyer, 
Regarding instant Claim 17, Claim 15, upon which Claim 17 is dependent, has been rejected above.  The combined references further disclose wherein the acquiring at least one of the transparency of the water or the color of the water includes:  detecting impurities in the water using the captured image, the captured image including the water passing through the photography area (Reitmeyer, Paragraph [0119]; Paragraph [0169]; pixel analysis determines impurities in water); and determining the transparency of the water based on the detected impurities in the water (Reitmeyer, Paragraph [0119]; Paragraph [0158]; Paragraph [0169]; identification of suspended substances in water via pixel analysis would in turn determine transparency or amount of suspended particulate matter; sensor 124 may also measure turbidity).  
	Regarding instant Claim 19, Claim 14, upon which Claim 19 is dependent, has been rejected above.  The combined references further disclose wherein the AI water purifier further comprises a water quality sensor, and wherein the method further comprises: acquiring an ingredient level of the water based on data collected by the water quality sensor data for determining water quality of the water passing through the water supply pipe (Heiss, Figure 1; Paragraph [0031]; TOC analyzer 13 next to turbidity analyzer 12; analyzer 13 analyzes organic carbons, such as oil); determining a second pollution level of the water passing through the water supply pipe using the ingredient level of the water (Heiss, Figure 1; Paragraph [0030]; Paragraph [0031]; total organic 
	Regarding instant Claim 20, Claim 19, upon which Claim 20 is dependent, has been rejected above.  The combined references further disclose comprising:   is further configured to: determining a pollution source using the captured image and the ingredient level (Heiss, Figure 1; Paragraph [0030]; Paragraph [0031]; Paragraph [0033]; Reitmeyer, Paragraph [0119]; turbidity analyzer in pixel analysis and TOC analyzer may identify types of suspended particulate within the water to be treated); and outputting information indicating the pollution sources (Heiss, Figure 1; Paragraph [0030]; Paragraph [0031]; Paragraph [0033]; Reitmeyer, Paragraph [0119]; pixel analysis may identify at least one pollution/contaminant source; TOC analyzer 13 can also indicate oil and other organic matter).

Allowable Subject Matter
Claim 11 is allowed at this time.

A more detailed reasons for allowance will be provided once the entire claim set has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189.  The examiner can normally be reached on 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        06/04/2021